Exhibit 10.7

Hari Ravichandran Option Agreement

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.

Stock Option Agreement

2013 Stock Incentive Plan

This Stock Option Agreement (this “Agreement”) is made between Endurance
International Group Holdings, Inc., a Delaware corporation (the “Company”), and
the Participant.

NOTICE OF GRANT

 

I. Participant Information

 

Participant:   Hari Ravichandran Participant Address:  

[Intentionally omitted]

 

II. Grant Information

 

Grant Date:   October 25, 2013 Number of Shares:   2,729,188 Exercise Price Per
Share:   $12.00 Vesting Commencement Date:   October 25, 2013 Type of Option:  
Nonstatutory Stock Option

 

III. Vesting Table

 

Vesting Date

  

Shares that Vest

 

Monthly for four years beginning on the one-month anniversary of the Grant Date

     2.0833 % 

 

IV. Expiration Date

 

5:00 pm Eastern time on Date:   October 24, 2023

This Agreement includes this Notice of Grant and the following Exhibits, which
are expressly incorporated by reference in their entirety herein:

Exhibit A – General Terms and Conditions

Exhibit B – Definitions

Exhibit C – 2013 Stock Incentive Plan

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

ENDURANCE INTERNATIONAL GROUP

HOLDINGS, INC.

    PARTICIPANT /s/ David C. Bryson     /s/ Hari Ravichandran Name: David C.
Bryson     Name: Hari Ravichandran Title: Chief Legal Officer    



--------------------------------------------------------------------------------

Stock Option Agreement

2013 Stock Incentive Plan

EXHIBIT A

GENERAL TERMS AND CONDITIONS

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Grant of Option. This Agreement evidences the grant by the Company, on the
grant date (the “Grant Date”) set forth in the Notice of Grant that forms part
of this Agreement (the “Notice of Grant”), to the Participant of an option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
2013 Stock Incentive Plan (the “Plan”), the number of shares set forth in the
Notice of Grant (the “Shares”) of common stock, $0.0001 par value per share, of
the Company (“Common Stock”) at the exercise price per Share set forth in the
Notice of Grant (the “Exercise Price”). Unless earlier terminated, this option
shall expire at the time set forth in the Notice of Grant (the “Final Exercise
Date”).

It is intended that the option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the Vesting
Table set forth in the Notice of Grant.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

Notwithstanding the foregoing, if within the one-year period following a Change
in Control Event, the Participant’s employment with the Company is terminated by
the Company without Cause or by the Participant for Good Reason, then the
remaining unvested portion of the option shall become fully vested and
exercisable as of the date of such termination. “Change In Control Event”,
“Cause” and “Good Reason” are defined in Exhibit B.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be accompanied
by a notice of exercise in the form designated by the Company or its designee,
or by such other notification, including electronic notification, as may be
permitted by the Company or its designee and in all cases accompanied by payment
in full in the manner provided in the Plan, which for purposes of this Agreement
shall include a “net exercise” pursuant to Section 5(f)(4) of the Plan. The
Participant may purchase less than the number of Shares covered hereby, provided
that no partial exercise of this option may be for any fractional share.

 

- 1 -



--------------------------------------------------------------------------------

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee of the Company or any other entity
(a “Participating Entity”) the service providers of which are eligible to
receive an award under the Plan (an “Eligible Participant”). If the Participant
provides services to a Participating Entity, any references in this Agreement to
service with the Company shall instead be deemed to refer to service with such
Participating Entity.

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below or expressly set forth in another agreement
between the Participant and the Company, the right to exercise this option shall
terminate one year after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Disability. If the Participant ceases to be an Eligible
Participant by reason of becoming disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date and the Company
has not terminated such relationship for Cause, then, except as expressly set
forth in another agreement between the Participant and the Company, this option
shall be exercisable, within the period of three years following such cessation
(but in no event after the Final Exercise Date), by the Participant, provided
that this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of such cessation.

(e) Exercise Period Upon Death. If the Participant ceases to be an Eligible
Participant by reason of his or her death prior to the Final Exercise Date and
the Company has not terminated such relationship for Cause, or the Participant
dies within the ninety (90)-day period following cessation of service with the
Company other than for Cause, then, except as expressly set forth in another
agreement between the Participant and the Company, this option shall be
exercisable, within the period of three years following the date of death of the
Participant (but in no event after the Final Exercise Date), by the
Participant’s authorized transferee, provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death.

(f) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s service is terminated by the Company for Cause, then, except as
expressly set forth in another agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon the
effective date of such termination of service. The Participant’s service shall
be considered to have been terminated for Cause if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

 

- 2 -



--------------------------------------------------------------------------------

4. Tax Matters. No Shares will be issued pursuant to the exercise of this option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

5. Transfer Restrictions. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Participant.

6. Agreement in Connection with Initial Public Offering. The Participant agrees,
in connection with the initial underwritten public offering of the Common Stock
pursuant to a registration statement under the Securities Act, (i) not to
(a) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock or any other securities
of the Company or (b) enter into any swap or other agreement that transfers, in
whole or in part, any of the economic consequences of ownership of shares of
Common Stock or other securities of the Company, whether any transaction
described in clause (a) or (b) is to be settled by delivery of securities, in
cash or otherwise, during the period beginning on the date of the filing of such
registration statement with the Securities and Exchange Commission and ending
180 days after the date of the final prospectus relating to the offering (plus
up to an additional 34 days to the extent requested by the managing underwriters
for such offering in order to address Rule 2711(f) of the National Association
of Securities Dealers, Inc. or any similar successor provision), and (ii) to
execute any agreement reflecting clause (i) above as may be requested by the
Company or the managing underwriters at the time of such offering. The Company
may impose stop-transfer instructions with respect to the shares of Common Stock
or other securities subject to the foregoing restriction until the end of the
“lock-up” period.

7. Miscellaneous.

(a) No Rights to Service. The Participant acknowledges and agrees that the grant
of the this option and its vesting pursuant to Section 2 do not constitute an
express or implied promise of continued service with the Company for the vesting
period of the option, or for any period.

(b) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement. In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the Plan terms and provisions shall prevail.

 

- 3 -



--------------------------------------------------------------------------------

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware, without regard to
any applicable conflict of law principles.

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT B

DEFINITIONS

“Change in Control Event” shall mean the occurrence of one or more of the
following events:

(1) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, and amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control Event: (I) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company) or (II) any acquisition by
any corporation pursuant to a Business Combination (as defined below) which
complies with clauses (x) and (y) of subsection (3) of this definition; or

(2) a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
the Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

(3) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation

 

- 5 -



--------------------------------------------------------------------------------

which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

(4) the liquidation or dissolution of the Company.

“Cause” shall have the meaning set forth in the employment agreement between the
Participant and the Company.

“Good Reason” shall have the meaning set forth in the employment agreement
between the Participant and the Company.

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT C

2013 STOCK INCENTIVE PLAN

[Intentionally omitted]

 

- 7 -